                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TIMOTHY GOOD,                                       No. 4:18-CV-01868

                 Plaintiff,                             (Judge Brann)

          v.

    SWN PRODUCTION CO., LLC f/k/a
    SOUTHWESTERN ENERGY
    PRODUCTION CO.,

                Defendant.

                              MEMORANDUM OPINION

                                     JANUARY 30, 2020

         This case arises out of a workplace accident at an oil well and is premised on

this Court’s diversity jurisdiction. Plaintiff Timothy Good seeks leave to amend his

complaint. Defendant SWN Production Co., LLC (SWN) opposes. For the reasons

set forth below, that motion is granted in part and denied in part.

I.       PROCEDURAL HISTORY

         Good filed his complaint on September 25, 2018.1 He filed an amended

complaint on October 12, 2018.2




1
    Complaint (ECF No. 1).
2
    Amended Complaint (ECF No. 4).
          On February 4, 2019, this Court issued a case-management order.3 That

order prescribed that amended pleadings were to be filed by March 1, 2019 and

that fact discovery was to close by October 1, 2019.4 Following Good’s motion, on

September 20, 2019, this Court granted a two-month extension to the fact-

discovery deadline.5

          Fact discovery closed on December 1, 2019.6 On December 11, 2019, Good

filed the instant motion for leave to file a second amended complaint.7

II.       DISCUSSION

          Good seeks leave to file a second amended complaint. Because the deadline

for filing amended pleadings provided in this Court’s case-management order has

passed, Good must satisfy both Federal Rule of Civil Procedure 16(b)(4) and

Federal Rule of Civil Procedure 15(a)(2) in seeking leave to file a second amended

complaint.8

          After the pretrial scheduling order’s deadline for filing motions to amend the

pleadings has passed, Rule 16(b)(4) requires a party seeking to modify the deadline

to demonstrate “good cause.” The United States Court of Appeals for the Third

3
    Case Management Order (ECF No. 13).
4
    Id. at ¶¶ 2, 3.
5
    Order (ECF No. 19).
6
    Id.
7
    Plaintiff’s Motion for Leave to File Second Amended Complaint (ECF No. 22).
8
    See Graham v. Progressive Direct Ins. Co., 271 F.R.D. 112, 118 (W.D. Pa. 2010).


                                               -2-
Circuit has stated that this inquiry “focuses on the moving party’s burden to show

due diligence.”9 Good cause may be found when the moving party “could not have

reasonably met the deadlines set forth in the scheduling order.”10

          If the party seeking leave to amend the pleading satisfies the good-cause

standard under Rule 16, it must then show that the proposed amendment is proper

under Rule 15. Rule 15(a)(2) provides that “a party may amend its pleading only

with the opposing party’s written consent or the court’s leave. The court should

freely give leave when justice so requires.” Despite this relatively lenient standard,

leave to amend may be denied on grounds of “undue delay, bad faith, dilatory

motive, prejudice and futility.”11 “In the Third Circuit, the touchstone for the denial

of leave to amend is undue prejudice to the non-moving party.”12

          Most of the amendments Good seeks are cosmetic in nature. However,

Paragraphs 24 and 25 of the proposed second amended complaint appear to present

new theories of liability:

          24. Defendant SWN Production Company, LLC f/k/a Southwestern
              Energy Production Company was negligent by failing to ensure
              that the Halliburton foreman supervised the work on site.
          25. Defendant SWN Production Company, LLC f/k/a Southwestern
              Energy Production Company was negligent due to the failure of

9
    Race Tires Am., Inc. v. Hoosier Racing Tire Corp., 614 F.3d 57, 84 (3d Cir. 2010).
10
     Lee v. Park, Civil Action No. 12-7437(ES), 2015 WL 1523066, at *2 (D.N.J. Apr. 2, 2015).
11
     In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997).
12
  Trout v. Wentz, Civil Action No. 1:10-CV-439, 2011 WL 1842743, at *2 (M.D. Pa. May 16,
2011) (citing Lorenz v. CSX Corp., 1 F.3d 1406, 1413–14 (3d Cir. 1993)).


                                                 -3-
              its representative on site i.e. “the company man” or any other of
              its employees or representatives to ensure that the workers on site
              were being supervised in the performance of their work.13

         Good has not demonstrated good cause under Rule 16 for his delay in

pleading these theories. The facts needed to identify these theories were fully

available to Good from the beginning of this lawsuit—as Good’s original

complaint describes SWN’s supervisory role.14 Further, Good personally observed

both SWN and Halliburton while present at the worksite. Despite this, Good

waited until the close of fact discovery, over nine months past the deadline to file

amended pleadings set by the case-management order, to seek amendment. Good

has not provided an explanation for this delay.

         Excusing Good’s lack of diligence would, I believe, unfairly prejudice

SWN. Throughout fact discovery, SWN was not on notice that Good would pursue

these avenues of liability. Good waited until the close of fact discovery to

introduce them, after SWN had already begun work on its dispositive motions.

Were this amendment permitted, fact discovery would likely need to be reopened

for more document discovery and to reconvene depositions. This would impose

costs in the form of both money and time that would have been avoided but for

Good’s delay.



13
     Second Amended Complaint (Proposed) (ECF No. 22-1).
14
     See Complaint ¶ 3 (ECF No. 1).


                                            -4-
       For these reasons, I find that Good has not shown good cause to modify the

deadline to include the proposed Paragraphs 24 and 25 of his second amended

complaint under Rule 16(b)(4), and I further deny leave to amend to include those

proposed paragraphs under Rule 15(a)(2). However, I grant leave to file a second

amended complaint with the remaining, proposed cosmetic changes. There was

good cause for the delay with respect to these proposed amendments because they

include details that were not readily available earlier in the litigation. Further,

SWN will not be prejudiced because these clarifying amendments will not

necessitate reopening fact discovery.15

III.   CONCLUSION

       Plaintiff’s Motion for Leave to File Second Amended Complaint (ECF No.

22) is GRANTED IN PART and DENIED IN PART.

       An appropriate Order follows.



                                                  BY THE COURT:



                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge


15
  See Wainwright v. City of Sharon, Civil Action No. 14-1212, 2016 WL 110015, at *4 (W.D. Pa.
Jan. 11, 2016) (permitting amendment when proposed amendments would “merely utilize facts
adduced during discovery to clarify and refine their claims”).


                                            -5-
